DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/01/2020, and 01/18/2021 have being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: [ Fig. 1, #20].  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claims 1-2, 6, 9, and 16, objected to because of the following informalities:
In claim 1, Line 9, the term “a finger sensor that runs along a peripheral edge” should be changed to, “a finger sensor that is located along a peripheral edge. In order to be grammatically correct.
In claim 1, Line 11, the term “control circuitry” should be changed to, “a control circuitry”. In order to avoid an indefinite issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, antecedent issue.
In claim 2, Line 3-4, the term “The head-mounted device defined in claim 1 wherein the finger sensor comprises an elongated strip- shaped touch sensor, the head-mounted device defined in claim 1 further comprising:” should be changed to, “The head-mounted device defined in claim 1 wherein the finger sensor comprises an elongated strip- shaped touch sensor, the head-mounted device comprises:”. In order to avoid a typographical error.
In claim 6, Line 3, the term “the finger sensor runs along the top edge” should be changed to, “the finger sensor is located along the top edge”. In order to be grammatically correct.
In claim 9, Line 3, the term “an elongated strip-shaped display running along the peripheral edge” should be changed to, “an elongated strip-shaped display is located along the peripheral edge”. In order to be grammatically correct.
In claim 16, Line 13, the term “a finger sensor that runs along” should be changed to, “a finger sensor that is located along”. In order to be grammatically correct.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  

Claims 1, 7, 12, 14-16, and 19 recites limitations that use words like “means” (or “step”) or similar terms with functional language but do not invoke 35 U.S.C. 112(f):
Claims 1, 16, and 19; recites the limitation, “a head-mounted support structure configured to support...” [Line 5].
Claims 1, 12, and 14-15; recites the limitation, “control circuitry configured to...” [Line 11, 5-6, and 3].
Claim 7; recites the limitation, “head-mounted support structure has a main portion that is configured to...” [Line 2-3].
Claims 16 and 19; recites the limitation, “an external display on the front face that is configured to….” [Line 9-10, and 10-11].
Claim 19; recites the limitation, “a sensor on the upper surface that is configured:.” [Line 14].


(i) “head-mounted support structure” have a structure associated with it.
(ii) “control circuitry” have a structure associated with it.
(iii) “external display” have a structure associated with it.
(iv) “sensor” have a structure associated with it.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16, and associated dependent claims 17-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 16 and recites the limitation “wherein the external display has a peripheral edge; and a finger sensor that runs along a peripheral edge of the external display and that is not overlapped by the external display” in line 13.  There is insufficient antecedent basis for this limitation in the claim, since the term “a peripheral edge” is stated twice. For examination purposes the office has interpreted the second term “a peripheral edge” to be “the peripheral edge”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1, 3-5, 9, 11, and 19, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KIM (US 2018/0373371 A1), hereinafter referenced as KIM.

Regarding Claim 1, KIM teaches a head-mounted device (Fig. 1, #HMD called a head-mounted device. Paragraph [0050]), comprising: an inner display (Fig. 1, #DSP called a display device DSP. Paragraph [0050]); a lens (Fig. 7, #OL called a optical system. Paragraph [0106 and 0110]) through which the inner display is visible from an eye box (Fig. 1 and Fig. 7. Paragraph [0106]-KIM discloses the optical system #OL may be disposed in the main frame #100_1.  The optical system #OL may be configured to magnify an image provided from the display device #DSP. Further in paragraph [0107]-KIM discloses the optical system #OL may be spaced apart from the display device #DSP in the third direction #DR3.  In an embodiment, as shown in Fig. 2, the optical system #OL may be disposed between the display device #DSP and a user #US. Please also read paragraph [0104]); a head-mounted support structure configured to support the inner display and lens (Fig. 1, #100 called a frame. Paragraph [0053]-KIM discloses the frame #100 may be configured to be worn on the head of the user #US.  The frame #100 may provide a reception space #RCS, in which the display device #DSP may be mounted or inserted.  In such an embodiment, when the display device #DSP is mounted in the frame #100, a portion of the display device #DSP may be exposed to an outside.  The exposed portion of the display device #DSP may allow the user #US to control the head-mounted device #HMD. Further in paragraph [0102 and 0106]-KIM discloses referring to Fig. 7, in an embodiment, the frame #100 may include a main frame #100_1 and a cover portion #100_2. The optical system #OL may be disposed in the main frame #100_1.  The optical system #OL may be configured to magnify an image provided from the display device #DSP.), wherein the head-mounted support structure has a front face that faces away from the lens and an opposing rear face that faces the eye box (Fig. 1 and Fig. 7, illustrates the frame #100 have a front outer surface of the cover #100_1 and an inner surface of the cover #100_1. Paragraph [0053, 0102 and 0106]); and a finger sensor (Fig. 16-18, #TCS3 called a touch screen surface. Paragraph [0065 and 0151]) that runs along a peripheral edge of the front face of the head-mounted support structure (Fig. 16-18. Paragraph [0151]-KIM discloses as shown in Fig. 17, when the display device #DSP3 is coupled with the head-mounted device #HMD, a touch screen surface #TCS3 may include an exposed portion #EXP, which is confined by three sides of the touch screen surface #TCS3 (e.g., the long side #13 and portions of the short sides #11 and #12 connected thereto) and is exposed to the outside.  A mounted portion #MTP of the touch screen surface #TCS3, which is confined by three sides of the touch screen surface #TCS3 (e.g., the long side #14 and remaining portions of the short sides #11 and #12), may be inserted into the reception space #RCS of the frame #100 and may not be exposed to the outside. Further in paragraph [0065]-KIM discloses the user input may be a touch input (a touch by a finger or stylus pen) or a hovering input. Please also read paragraph [0153]); and control circuitry configured to adjust a visual element being displayed by the inner display based on finger input gathered by the finger sensor (Fig. 16-18. Paragraph [0118]-KIM discloses the first active region #AR1 may be configured to sense a touch input from the user.  The display device #DSP may transmit an input sensing signal corresponding to the sensed touch input to the head-mounted device #HMD via wired and/or wireless communication.  The head-mounted device #HMD may be controlled based on the input sensing signal.  In one embodiment, for example, a touch input, which is input through the first active region #AR1, may be used to control various functions associated with control of volume of the head-mounted device #HMD, focal length of the optical system #OL (see Fig. 3), screen brightness, resolution, lens width, an image to be displayed on the display device #DSP, and an assist device interlocked with the head-mounted device #HMD, and search of graphic contents, for example. Please also read paragraph [0153-0156]).                                                                                                                                                        

Regarding Claim 3, KIM teaches the head-mounted device defined in claim 1, KIM further teaches wherein the finger sensor comprises a force sensor (Fig. 1 and Fig. 6. Paragraph [0070]-KIM discloses the input sensing unit #TS may be implemented in an electromagnetic induction manner or a pressure-sensing manner.).  

Regarding Claim 4, KIM teaches the head-mounted device defined in claim 1, KIM further teaches wherein the finger sensor (Fig. 16-18, #TCS3 called a touch screen surface. Paragraph [0151]) has an elongated shape and extends at least partly across an upper edge of the front face of the head-mounted support structure (Fig. 16-18.  Paragraph [0151]).

Regarding Claim 5, KIM teaches the head-mounted device define in claim 1, KIM further teaches further comprising a publically viewable display on the front face (Fig. 1 and Fig. 16-18. Paragraph [0053]-KIM discloses when the display device #DSP is mounted in the frame #100, a portion of the display device #DSP may be exposed to an outside.  The exposed portion of the display device #DSP may allow the user #US to control the head-mounted device #HMD.  Further in paragraph [0126]-KIM discloses when the display device #DSP and the head-mounted device #HMD are combined with each other, both of the first active region #AR1 and the second active region #AR2 may be used to display an image.  In one embodiment, for example, the second active region #AR2 may be used to show an image to a user, and the first active region #AR1 may be used to display a graphical user interface ("GUI") such as icons for guiding a user input.).
Regarding Claim 9, KIM teaches the head-mounted device defined in claim 1, KIM further teaches further comprising an elongated strip-shaped display running along the peripheral edge of the front face (Fig. 16-18, illustrates elongated strip-shaped display #AR12 extend along the peripheral edge of the front face. Paragraph [0126 and 0150]), wherein the finger sensor overlaps the elongate strip-shaped display (Fig. 16-18, illustrates elongated strip-shaped display #AR12 extend along the peripheral edge of the front face. Paragraph [0151 and 0155]).  

Regarding Claim 11, KIM teaches the head-mounted device defined in claim 1, KIM further teaches wherein the finger sensor comprises a touch sensor (Fig. 1 and Fig. 6. Paragraph [0051]-KIM discloses the display device #DSP may be configured to display an image and to sense a touch input. Please also read paragraph [0064-0065]).  

Regarding Claim 19, KIM teaches a head-mounted device (Fig. 1, #HMD called a head-mounted device. Paragraph [0050]), comprising: an inner display (Fig. 1, #DSP called a display device DSP. Paragraph [0050]); a lens through which the inner display is visible from an eye box (Fig. 1 and Fig. 7. Paragraph [0106]-KIM discloses the optical system #OL may be disposed in the main frame #100_1.  The optical system #OL may be configured to magnify an image provided from the display device #DSP. Further in paragraph [0107]-KIM discloses the optical system #OL may be spaced apart from the display device #DSP in the third direction #DR3.  In an embodiment, as shown in Fig. 2, the optical system #OL may be disposed between the display device #DSP and a user #US. Please also read paragraph [0104]); a head-mounted support structure configured to support the inner display, the lens (Fig. 1, #100 called a frame. Paragraph [0053]-KIM discloses the frame #100 may be configured to be worn on the head of the user #US.  The frame #100 may provide a reception space #RCS, in which the display device #DSP may be mounted or inserted.  In such an embodiment, when the display device #DSP is mounted in the frame #100, a portion of the display device #DSP may be exposed to an outside.  The exposed portion of the display device #DSP may allow the user #US to control the head-mounted device #HMD. Further in paragraph [0102 and 0106]-KIM discloses referring to Fig. 7, in an embodiment, the frame #100 may include a main frame #100_1 and a cover portion #100_2. The optical system #OL may be disposed in the main frame #100_1.  The optical system #OL may be configured to magnify an image provided from the display device #DSP.), wherein the head-mounted support structure has a front face that faces away from the lens, an opposing rear face that faces the lens (Fig. 1 and Fig. 7, illustrates the frame #100 have a front outer surface of the cover #100_1 which is the front face and an inner surface of the cover #100_1 is the rear face. Paragraph [0053, 0102 and 0106]), and an upper surface that is not parallel to the front face (Fig. 17-18, illustrates the upper surface of the frame #100 that the display #DSP3 curves over is the upper surface that is not parallel to the front face. Paragraph [0149]); an external display (Fig. 17-18, #EXP called an exposed portion. Paragraph [0151]) on the front face that is configured to be publically viewed (Fig. 1 and Fig. 16-18. Paragraph [0053]-KIM discloses when the display device #DSP is mounted in the frame #100, a portion of the display device #DSP may be exposed to an outside.  The exposed portion of the display device #DSP may allow the user #US to control the head-mounted device #HMD.) while the inner display is being viewed through the lens (Fig. 1 and Fig. 16-18. Paragraph [0053]-KIM discloses when the display device #DSP is mounted in the frame #100, a portion of the display device #DSP may be exposed to an outside.  The exposed portion of the display device #DSP may allow the user #US to control the head-mounted device #HMD.  Further in paragraph [0126]-KIM discloses when the display device #DSP and the head-mounted device #HMD are combined with each other, both of the first active region #AR1 and the second active region #AR2 may be used to display an image.  In one embodiment, for example, the second active region #AR2 may be used to show an image to a user, and the first active region #AR1 may be used to display a graphical user interface ("GUI") such as icons for guiding a user input. Please also read paragraph [0102 and 0106]), wherein the external display has a peripheral edge (Fig. 17-18, illustrates the external display has a peripheral edge at the bottom of the flat surface #FLS where the housing #HS3 is located. Paragraph [0149]) and a sensor on the upper surface that is configured to gather finger input (Fig. 16-18, illustrates the touch sensor #TCS3 is located on the upper surface of the frame #100 where the curve is on the curve surface #CRS. Paragraph [0151]-KIM discloses the exposed portion #EXP may extend from an end of the long side of the mounted portion #MTP.  The exposed portion #EXP may be divided into a flat surface #FLS and a curved surface #CRS.  The curved surface #CRS may be positioned between the flat surface #FLS and the mounted portion #MTP, in the first direction #DR1. Further in paragraph [0065]-KIM discloses the user input may be a touch input (a touch by a finger or stylus pen) or a hovering input.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2018/0373371 A1), hereinafter referenced as KIM in view of Rochford et al. (US 2017/0068500 A1), hereinafter referenced as Rochford. 

Regarding Claim 6, KIM teaches the head-mounted device defined in claim 1, Although, KIM teaches wherein the finger sensor runs along the top edge (Fig. 12-13, #LS1 called a first side surface. Paragraph [0140]-KIM discloses the first active region #AR11 (e.g., a portion of the first side surface #LS1) may be used to receive a touch input from the user #US to control the head-mounted device #HMD.).
KIM fail to explicitly teach further comprising: a publically viewable touch insensitive display on the front face having a top edge.  
However, Rochford explicitly teaches further comprising: a publically viewable touch insensitive display on the front face having a top edge (Fig. 1. Paragraph [0016]-Rochford discloses an external display #110 is mounted to the headpiece #102 in a position where a person (not shown) other than the user #104 may view the display #110. Please also read paragraph [0017-0018].),.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM of having a head-mounted device, comprising: an inner display; a lens through which the inner display is visible from an eye box; a head-mounted support structure configured to support the inner display and lens, wherein the head-mounted support structure has a front face that faces away from the lens and an opposing rear face that faces the eye box; and a finger sensor that runs along a peripheral edge of the front face of the head-
Wherein having KIM`s head-mounted display system wherein further comprising: a publically viewable touch insensitive display on the front face having a top edge.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the input functionality and efficiency, since KIM head mounted display system that have an external touch display device that is combined with a HMD while Rochford is an head mounted display system that provide a touch detection on the display front surface. Please see KIM (US 2018/0373371 A1), Paragraph [0010] and Rochford et al. (US 2017/0068500 A1), Paragraph [0004].

 Regarding Claim 13, KIM teaches the head-mounted device defined in claim 1, KIM further teaches further comprising a first publically viewable display on the front face overlapping the finger sensor (Fig. 16-18, illustrates the touch display #DSP3 overlap the front face of the HMD. Paragraph [0151]).
KIM fail to explicitly teach a second publically viewable display on the front face that is insensitive to touch.  
However, Rochford explicitly teaches a second publically viewable display on the front face that is insensitive to touch (Fig. 1. Paragraph [0016]-Rochford discloses an external display #110 is mounted to the headpiece #102 in a position where a person (not shown) other than the user #104 may view the display #110. Please also read paragraph [0017-0018].).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM of having a head-mounted device, comprising: an inner display; a lens through which the inner display is visible from an eye box; a head-mounted support structure configured to support the inner display and lens, wherein the head-mounted support structure has a front face that faces away from the lens and an opposing rear face that faces the eye box; and a finger sensor that runs along a peripheral edge of the front face of the head-
Wherein having KIM`s head-mounted display system wherein a second publically viewable display on the front face that is insensitive to touch.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the input functionality and efficiency wherein the touch sensor is on the upper peripheral edge of the external display, since KIM head mounted display system that have an external touch display device that is combined with a HMD, wherein the touch sensor is on the upper peripheral edge of the external display while Rochford is an head mounted display system that provide a touch detection on the publically viewable display device. Please see KIM (US 2018/0373371 A1), Paragraph [0010] and Rochford et al. (US 2017/0068500 A1), Paragraph [0004].

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2018/0373371 A1), hereinafter referenced as KIM in view of Wong et al. (US 2013/0069985 A1), hereinafter referenced as Wong. 

Regarding Claim 10, KIM teaches the head-mounted device defined in claim 1, KIM fail to explicitly teach wherein the finger sensor comprises an elongated strip- shaped touch sensor.  
However, Wong explicitly teaches wherein the finger sensor comprises an elongated strip- shaped touch sensor (Fig. 3C, illustrates the touch sensor #242 is an elongated strip- shaped touch sensor. Paragraph [0064]).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM of having a head-mounted device, comprising: an inner display; a lens through which the inner display is visible from an eye box; a head-mounted support structure configured to support the inner display and lens, wherein the head-mounted support structure has a front face that faces away from the lens and an opposing rear face that faces the eye box; and a finger sensor that runs along a peripheral edge of the front face of the head-
Wherein having KIM`s head-mounted display system wherein the finger sensor comprises an elongated strip- shaped touch sensor.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the input functionality and efficiency, since KIM head mounted display system that have an external touch display device that is combined with a HMD while Wong is an head mounted display system that provide a touch detection on the arms of the HMD frame. Please see KIM (US 2018/0373371 A1), Paragraph [0010] and Wong et al. (US 2013/0069985 A1), Paragraph [0006].

Claim 14, is rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2018/0373371 A1), hereinafter referenced as KIM in view of Polcak et al. (US 20190129181 A1), hereinafter referenced as Polcak and in further view of Herrmann et al. (US 2011/0194029 A1), hereinafter referenced as Herrmann. 


Regarding Claim 14, KIM teaches the head-mounted device defined in claim 1, KIM fail to explicitly teach further comprising an actuator coupled to the lens.
However, Polcak explicitly teaches further comprising an actuator coupled to the lens (Fig. 5. Paragraph [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM of having a head-mounted device, comprising: an inner display; a lens through which the inner display is visible from an eye box; a head-mounted support structure configured to support the inner display and lens, wherein the head-mounted support structure has a front face that faces away from the lens and an opposing rear face that faces the eye box; and a finger sensor that runs along a peripheral edge of the front face of the head-mounted support structure; and control circuitry configured to adjust a visual element being displayed by 
Wherein having KIM`s head-mounted display system wherein further comprising an actuator coupled to the lens.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the input functionality and efficiency with the best immersion and visual quality of the AR/VR experience, since KIM head mounted display system that have an external touch display device that is combined with a HMD while Polcak is an head mounted display system that provide the AR/VR device combines a new technological approach of optics and electronics to create automatically adjustable and precise lenses. Please see KIM (US 2018/0373371 A1), Paragraph [0010] and Polcak et al. (US 20190129181 A1), Paragraph [0014].
KIM in view of Polcak fail to explicitly teach wherein the control circuitry is configured to move the lens with the actuator to adjust a lens-center-to-lens-center spacing in response to finger input received with the finger sensor.  
However, Herrmann explicitly teaches wherein the control circuitry is configured to move the lens with the actuator to adjust a lens-center-to-lens-center spacing in response to finger input received with the finger sensor (Fig. 2A-B. Paragraph [0037-0038]-Herrmann discloses Fig. 2A is a partial view of a portion of the HMD #100 showing the bridge #170.  Above the view of the bridge #170 are two rectangles representing the relative viewports presented to the user #105 on the left display #160-L and right display #160-R, respectively.  IPD.sub.1 is measured as the distance between the centers of the two relative displays, and can be changed by the user providing an adjustment input via touch sensor #200.  The user can provide this input such by taking his fingers #200 and making a squeezing or pinch motion.  With this type of input, the interpupillary distance can be reduced. Fig. 2B shows the use of a different gesture, such as a spreading or pull type movement of fingers #107 on sensors #200.  This is interpreted by the capacitive array #200 as an input requesting an increase in the interpupillary distance to IPD.sub.2. Please see Fig. 6 and also read paragraph [0044]).

Wherein having KIM`s head-mounted display system wherein the control circuitry is configured to move the lens with the actuator to adjust a lens-center-to-lens-center spacing in response to finger input received with the finger sensor.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the input functionality and efficiency with visual quality, since KIM head mounted display system that have an external touch display device that is combined with a HMD while Herrmann is an head mounted display system that provide correct for a person's IPD (interpupillary distance) preference. Please see KIM (US 2018/0373371 A1), Paragraph [0010] and Herrmann et al. (US 2011/0194029 A1), Paragraph [0011].

Claim 20, is rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2018/0373371 A1), hereinafter referenced as KIM in view of AGHARA et al. (US 2018/0046147 A1), hereinafter referenced as AGHARA. 

Regarding Claim 20, KIM teaches the head-mounted device defined in claim 19, KIM fail to explicitly teach wherein the sensor comprises a fingerprint sensor.  
However, AGHARA explicitly teaches wherein the sensor comprises a fingerprint sensor (Fig. 5-6, #650 called a fingerprint sensor. Paragraph [0029 and 0042]).

Wherein having KIM`s head-mounted display system wherein the sensor comprises a fingerprint sensor.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the input functionality with a fingerprint sensor and efficiency with visual quality, since KIM head mounted display system have an finger touch sensor while AGHARA is an head mounted display system that utilize fingerprint sensor and sensors on the head strap. Please see KIM (US 2018/0373371 A1), Paragraph [0010] and AGHARA et al. (US 2018/0046147 A1), Paragraph [0029].


Allowable Subject Matter
Claims 2, 7-8, 12, 15, and 21 are therefrom objected to as being dependent upon rejected base claims, claim 1, and 19, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, once the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, claim objections and drawing objection are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts fail to explicitly teach, a first external display on the front face; and a second external display that is separate from the first external display, 
Regarding claim 7, the prior arts fail to explicitly teach, wherein at least some of the finger sensor is on the head strap portion as claimed in claim 7.
Regarding claim 8, the prior arts fail to explicitly teach, wherein the finger sensor is formed on the top-of-head headband as claimed in claim 8.
Regarding claim 12, the prior arts fail to explicitly teach, a first publically viewable display on the front face overlapping the finger sensor and a second publically viewable display on the front face that is separate from the first publically viewable display, wherein the control circuitry is configured to move an icon from the second publically viewable display to the first publically viewable display as claimed in claim 12.
Regarding claim 15, the prior arts fail to explicitly teach, a haptic output device, wherein the control circuitry is configured to use the haptic output device to provide haptic output in response to finger input from the finger sensor as claimed in claim 15.
Regarding claim 21, the prior arts fail to explicitly teach wherein the sensor comprises an elongated capacitive touch sensor that overlaps an additional external display that is separate from the external display as claimed in claim 21.


Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
 (a)	Armstrong-Muntner et al. (US 2019/0101977 A1)- Systems, methods, and computer-readable media for monitoring a user of a head-wearable electronic device with multiple light-sensing assemblies.. ..... Fig. 1-2. Abstract.
(b)	Choi et al. (US 2020/0310121 A1)- An electronic device such as a head-mounted display may have a display system that produces images.  The display system may have one or more pixel arrays (26-1, 26-2) such as liquid-crystal-on-silicon pixel arrays.  Images from the display system may be coupled into a waveguide (116) by an input coupler system (114X, 114Y) and may be coupled out of the waveguide in multiple image planes using an output coupler system (120X, 120Y)........ Fig. 1. Abstract.
(c)	CHUN et al. (US 2017/0206688 A1)- Disclosed herein are a mobile terminal and a method for controlling the mobile terminal.  The present invention includes a display; a sensor; and a controller configured to display content displayed on the display in a virtual area within the field of vision of a user and to display at least one thumbnail image through which a portion of the content exceeding a critical value is selected and played back when a disturbance value sensed through the sensor exceeds the critical value......... Fig. 1. Abstract.
(d)	Cimenser et al. (US 2018/0184974 A1)- A head mounted display (HMD) system includes an HMD device worn on a head of a user.  The HMD device incorporates electroencephalography (EEG) interfaces for monitoring the brain of a human subject during interaction with the HMD device.  Fluctuations in electrical potential that are observed via the EEG interfaces may be used to detect event-related potentials (ERPs).  The HMD system may programmatically perform one or more operations in response to detecting ERPs.  The HMD system may further include off-board devices that communicate with the HMD device over a wireless communications network......... Fig. 1-3. Abstract.
 (e)	Sumter et al. (Patent No.: US 10,289,205 B1)- Example embodiments include an example method that involves detecting, via a gesture-detection sensor of a head-mountable device (HMD), a first gesture in a buttonless-touch region.  The buttonless-touch region is located behind an ear of a wearer of the HMD.  The method also includes activating a voice interface responsive to detecting the first gesture and, while the voice interface is activated, receiving an audio input signal via a microphone.  The method further includes detecting, via the gesture-detection sensor, a second gesture in the buttonless-touch region and, responsive to detecting the second gesture, deactivating the voice interface........... Fig. 1-3. Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628